Judgment for plaintiff and against the defendant C. H. S. Holding Corporation, in action for payment of a balance of broker’s commission reversed on the law, with costs, and the complaint dismissed, with costs. The plaintiff failed to prove any right to recover under the brokerage contract. (See North Sea Developments, Inc., v. Burnett, 254 N. Y. 374.) The conclusion of law to the effect that plaintiff is entitled to judgment in the sum of $4,000 with interest and costs is reversed and a new conclusion of law to the effect that the defendant is entitled to judgment dismissing the complaint, with costs, is made. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.